Exhibit 99.1 Jefferson Branch Acquisition July 29, 2011 Transaction Summary Description:Purchase of five Jefferson Bank branches in the Dallas Ft. Worth MSA Seller:First Bank & Trust Co. (Following their acquisition of Jefferson Bank via Section 363 sale through Jefferson Bank’s parent bankruptcy filing) Purchase Price:$10.5 million ($7.5 M Deposit Premium + $3.6 M Fixed Assets - $0.6 M Loan Discount) Assets Purchased:$70 million performing loans - credit diligence on over 80% of portfolio DepositsPurchased:$164 million Deposit Premium:4.6% Loan Discount:1% Transaction Expenses:$880,000 pretax (50% professional fees, 50% deconversion costs) ($98,000 Q1A; $115,000 Q2A, $627,000 Q3E ($0.04 per sh), $40,000 Q4E) Cost Savings:Approx. 35% cost reductions vs. Jefferson stand alone level - from reductions in credit costs and corporate overhead Earnings Accretion:2011E - breakeven after transaction expenses 2012E - $0.11 2 3 Strategic Rationale ØThe Dallas/Ft. Worth Metroplex is one of the most attractive markets in the country with a strong regional economy, attractive demographics and significant growth opportunities ØApproximately 29% of deposits will be in Texas, more than double prior levels ØApproximately 32% of loans will be in Texas, up 50% from prior levels ØLegal Lending Limit will increase more than 6X prior levels at Jefferson expanding potential for loan growth ØAllows for diversification of customer base from oil services industry other attractive industries such as healthcare, technology and education 4 Pro Forma Impact MidSouth Bancorp, Inc. Jefferson Bank MidSouth Bancorp, Inc. Pro Forma With Jefferson Bank Loans Deposits Assets Branches 34 5 39 5 Demographic Profile 6
